UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/12/2020
                                                                       :
HIMELDA MENDEZ,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-10623 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
ANN INC.,                                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the case management conference previously scheduled for June 8, 2020
at 12:00 p.m. is reset to August 6, 2020 at 10:00 a.m. in Courtroom 15C of the U.S. District
Court for the Southern District of New York, 500 Pearl Street, New York, New York.

        In advance of the conference and no later than July 23, 2020, any party intending to move
for summary judgment shall file on ECF a letter, not to exceed three pages in length, setting forth
the basis for the anticipated summary judgment motion, including the legal standards and
elements governing the claims at issue. Any party intending to oppose that motion shall file on
ECF a letter, not to exceed three pages in length, setting forth anticipated arguments in
opposition by July 30, 2020. The content and timing for any anticipated motions for summary
judgment will be discussed at the August 6, 2020 status conference.

       The deadline for submission of a Joint Pretrial Order will also be discussed at the August
6, 2020 conference.

       This Order is being issued for scheduling purposes only and should not be interpreted to
have any relation to the Motion to Dismiss that was filed on February 7, 2020.


        SO ORDERED.

Dated: February 12, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
